NO. 12-15-00180-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

IN RE:                                             §

DONALD ADKINS,                                     §      ORIGINAL PROCEEDING

RELATOR                                            §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Appearing pro se, Relator Donald Adkins has filed a petition for writ of mandamus. He
asserts that he has repeatedly but unsuccessfully attempted to invoke his constitutional right to a
speedy trial. He contends that the district attorney of Sabine County and the judge of the 273rd
Judicial District Court of Sabine County have deprived him of this right. He concludes that a
writ of mandamus directing the dismissal of the pending charges against him is his only available
remedy. We dismiss the petition in part and deny it in part.
       This Court’s mandamus authority is limited to (1) a judge of a district or county court in
the court of appeals district; (2) a judge of a district court who is acting as a magistrate at a court
of inquiry under Texas Code of Criminal Procedure Chapter 52 in the court of appeals district; or
(3) a situation in which a writ of mandamus is necessary to protect this Court’s jurisdiction.
TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004). The district attorney is not a judge, and
Relator has not alleged that a writ of mandamus against the district attorney is necessary to
protection this Court’s jurisdiction.
       Moreover, to obtain mandamus relief in a criminal matter, the relator must show that he
has no adequate remedy at law to redress his alleged harm and that what he seeks to compel is a
ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v. Sixth
Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007)
(orig. proceeding). Here, Relator seeks an order directing the respondents “to comply with the
mandates set forth by the constitution in the Promise of Due Process and a fast and speedy trial
and dismiss with prejudice all counts held against the Relator being called a complaint, warrant,
indictment et-cet[era]” as listed in Section III of his mandamus petition. A defendant seeking to
compel a dismissal of an indictment on speedy trial grounds has an adequate remedy at law.
Smith v. Gohmert, 962 S.W.2d 590, 592-93 (Tex. Crim. App. 1998) (orig. proceeding).
Therefore, mandamus is not available to compel the dismissal.


                                                  CONCLUSION
         Relator’s allegations against the Sabine County district attorney do not fall within this
Court’s mandamus jurisdiction. Consequently, we have no authority to consider the merits of
Relator’s mandamus petition insofar as it pertains to the district attorney. Relator has failed to
establish that he has no adequate remedy at law to obtain the dismissal he requests. Therefore,
he has not shown he is entitled to mandamus relief against the respondent trial judge.
Accordingly, we dismiss Relator’s petition for writ of mandamus as to the Sabine County district
attorney and deny the petition as to the judge of the 273rd Judicial District Court of Sabine
County. All pending motions are overruled as moot.
Opinion delivered November 9, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        NOVEMBER 9, 2016


                                        NO. 12-15-00180-CR


                              DONALD ADKINS,
                                   Relator
                                     V.
               HON. CHARLES R. MITCHELL AND J. KEVIN DUTTON,
                                 Respondents


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by DONALD ADKINS. Said petition for writ of mandamus having been filed herein on July
13, 2015, and the same having been duly considered, because it is the opinion of this Court that a
writ of mandamus should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus as to the Sabine County district attorney, J. KEVIN
DUTTON, be, and the same is, hereby DISMISSED; that the said petition for writ of mandamus
as to the judge of the 273rd Judicial District Court of Sabine County, CHARLES R.
MITCHELL, be, and the same is hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.